Dear Ms. Rosenberg:
We are in receipt of your request for an Attorney General's opinion with regard to the recall petition directed toward Huey P. Dean, Mayor, Town of Homer, Parish of Claiborne. The registrar of voters certified the recall petition and presented it to the governor on August 25, 2003. Therefore, you have requested an opinion as to whether the governor should issue a proclamation ordering an election to be held for the purpose of voting on the question of recall for the office of Mayor, Town of Homer, presently held by Huey P. Dean.
LSA-R.S. 18:1300.3(C) requires the registrar to send the original recall petition to the governor immediately after certification. Section 1300.7 requires the governor to issue a proclamation, within fifteen days after the petition is presented to him, to order an election to be held for the purpose of voting on the question of recall of the officer if therequired number of registered voters sign the petition for recall.
LSA-R.S. 18:1300.3 requires the registrar to certify to (1) the number of names on the petition; (2) the number of qualified electors of the voting area within the parish whose handwritten signatures appear on the petition; (3) the total number of electors of the voting area within the parish as of the date of the filing of the petition with the secretary of state; and to indicate on the petition the number of names who are not electors of the voting area.
The registrar has certified that the petition contains 989 total signature; a total of 1,999 electors registered in the Town of Homer, Louisiana; a total of 609 valid signature on the petition; and a total of 308 names appearing on the petition who are not electors of the voting area.
LSA-R.S. 18:1300.2(B) requires a recall petition to be "[s]igned by a number of the electors of the voting area as will in number equal not less than thirty-three and one-third percent of the number of the total electors of the voting area wherein and for which a recall election is petitioned; however, where fewer than one thousand qualified electors reside within the voting area, the petition shall be signed through the handwritten signatures by not less than forty percent of said electors." The registrar certified that the total number of voters registered in the voting area is 1,999. Therefore, in calculating thirty-three and one — third percent [33 1/3%] of 1,999, a total of 666.2 valid signatures are required on the recall petition for the governor to issue a proclamation for a special election.
The registrar certified a total of 609 valid signatures on the recall petition, which total number of validated signatures does not meet the required thirty-three and one-third percent. Therefore, it is the opinion of this office that the validated signatures on the recall petition arenot sufficient in number for the governor to issue a proclamation ordering a special election on the question of recall for Huey P. Dean, Mayor, Town of Homer, Parish of Claiborne.
Our office has received some complaints regarding this matter. In response, we point out that the Louisiana Election Code does provide for a contest of the certification of a recall petition, which action must be instituted within 15 days after the governor has issued the proclamation ordering the recall election or within 15 days after the last day for the governor to call the election if no recall election is called. LSA-R.S. 18:1405(F). The procedures for filing such an action can be found in LSA-R.S. 18:1401 — 1415.
Trusting that this opinion is sufficient, we remain
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL ____________________________ ANGIE ROGERS LAPLACE Assistant Attorney General
RPI/ARL:mjb
Enclosures
arl/opinions/2003/03-03237
cc:  Hon. Huey P. Dean
Registrar, Patricia Brunson Sanders
Hon. W. Fox McKeithen
Hon. Suzanne H. Terrell
Date Released:  September 8, 2003